Title: From James Madison to the Reverend James Madison, 2 [October] 1783
From: Madison, James
To: Madison, James (Reverend)


Editorial Note
The editors are indebted to Professor Edmund S. Morgan for his assurance that the date line, salutation, and first thirteen words of this document are in the hand of President Ezra Stiles of Yale College. The remainder of the text, together with the names of JM and the Reverend James Madison, was copied by one of President Stiles’s children. The transcription appears in Volume 3, page 609 of Stiles’s manuscript “Itinerary.” The fact that JM’s letter was available for transcribing at Yale College suggests that Isaac Stiles either did not present it to the Reverend James Madison, president of the College of William and Mary, or that the addressee handed it back to the youthful bearer.
In his “Literary Diary,” under date of 10 September 1783, the Reverend Ezra Stiles recorded, “Writg Lett. recommendg my Son to &c. in Virginia &c.” Noting on 28 September that his “son Isaac” left that day “to go to Maryld or Virginia,” the father added on 27 November, “This Eveng. my Son Isaac returned to New Haven from Maryland and Virginia having been absent a little above two Months” (Franklin Bowditch Dexter, ed., The Literary Diary of Ezra Stiles [3 vols.; New York, 1901], III, 92, 95, 99). These entries seem conclusive in establishing that JM inadvertently dated his own letter of recommendation a month too early.
 
Dr Sir
Princeton Sept [Octr] 2 1783
If you receive this at all it will be from the hands of Mr Isaac Stiles son of the President of Yale College who proposes to seek his fortune in some one of the Southern States. His ultimate object is the profession of the Law; But his wish is to be introduced in the first instance into a Gentleman’s family where he may at the same time be employ’d in teaching the Languages & some of the more useful branches of science and may carry on his forensic studies under the auspices of a neighbouring Law[y]er. Being myself unacquaint[e]d with any situation in Virginia w[h]ich could answer these joint purposes, I take the liberty of giving Mr Stiles his introduction, and asking in his behalf such information and advice as you may be able to befriend him with
I am Dr Sir yours Sincer[e]ly
J. Madison Jr
 